mB WwW wf

oO ~1 or wn

10:

11
12
13
14
15
16

17

18
19
20
21
22
23
24
25
26
27
28

 

  
   

JAN 1. 5 2020

CLERK. v5. WiSTR
SCUTHERN DISTRAT

BY

 

 

 

 

UNITED STATES DISTRICT COURT -

SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ‘No. 20CRO0129-CAB
. Plaintif£,

. —
BFRAIN JIMENEZ (2), JUDGMENT OF DISMISSAL

}
}
}
) ORDER ON UNOPPOSED MOTION AND
}
}
Defendant. }
)
)
)

 

 

Based on the Motion of the United States and for good cause
shown, leave of court is granted, and

IT IS ORDERED THAT the information in this case be dismissed
against defendant Efrain Jimenez (2) ONLY without prejudice; and

IT IS FURTHER ORDERED THAT the motion hearing/trial setting
date of February 13, 2020; be vacated for defendant Efrain Jimenez
(2) ONLY.

IT IS SO ORDERED.

| DATED: January 15, 2020.

 

HON. CATHY AMN BENCIVENGO
United States District Court Judge

 

 
